DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shinji Koike on 6/29/21.
The application has been amended as follows: 
Claims 6, 14 are now cancelled.
This application is in condition for allowance except for the presence of claims 15-20 are directed to invention non-elected without traversed on 5/10/21.  Accordingly, claims 15-20 have been cancelled.
Claims 1-5, 7-13 are allowed.
Claim 1, line 19, “the plurality of engagement projecting portions.” Was replaced by - - the plurality of engagement projecting portions; wherein the plurality of holes include a shared hole which corresponds to both at least one of the plurality of rotating drive sections and at least one of the plurality of engagement projecting portions.- - 
Claim 9, line 19, “portions and the plurality of engagement recesses.” Was replaced by - - portions and the plurality of engagement recesses; wherein the plurality of holes include: a shared hole which corresponds to both of at least one of the plurality of rotating drive sections and at least one of the plurality of engagement projecting portions; and a dedicated hole which corresponds to one of the plurality of rotating drive sections or one of the plurality of engagement projecting portions.- - 
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other 
Claim 9 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an instrument attachment set for attaching a surgical instrument to an attachment portion of a robot arm including a sterile drape including: a flexible film member including a first opening and a second opening and configured to cover a robot arm received through the second opening; and a resin molded member configured to close the first opening of the flexible film member, wherein the resin molded member includes: an upper surface portion having a shape and a size fitted to an attachment surface of the attachment portion; a side surface portion extending downward from the upper surface portion; and a projection which projects outward from a lower edge of the side surface portion and to which the flexible film member is welded, the upper surface portion, the side surface portion, and the projection being integrally formed, and wherein the upper surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VI X NGUYEN/Primary Examiner, Art Unit 3771